            Case 2:18-cv-00822-JCM-BNW Document 20 Filed 06/21/19 Page 1 of 3


1    AARON D. FORD
      Nevada Attorney General
2    CHARLES D HOPPER (Bar No. 6346)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
5    Telephone: (702) 486-3655
     Facsimile: (702) 486-3773
6    E-Mail: cdhopper@ag.nv.gov
     Attorneys for Defendant
7    Gary Piccinini

8

9                              UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11    MARGARET RUDIN,                                   CASE NO. 2:18-cv-00822-JCM-BNW
12                        Plaintiff,
13     v.                                              STIPULATION AND ORDER FOR
                                                        DISMISSAL WITH PREJUDICE
14    DZURENDA et al.,
15                        Defendants.
16

17

18          It is hereby stipulated and agreed to by and between Plaintiff, Margaret Rudin, and

19   Defendants, by and through counsel, Aaron D. Ford, Attorney General for the State of

20   Nevada, and Charles D Hopper, Deputy Attorney General, that the Civil Rights Complaint

21   in the above captioned matter be dismissed in its entirety against all parties with prejudice

22   by order of this Court.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



30                                           Page 1 of 3
Case 2:18-cv-00822-JCM-BNW Document 20 Filed 06/21/19 Page 2 of 3




        June 26, 2019.
          Case 2:18-cv-00822-JCM-BNW Document 20 Filed 06/21/19 Page 3 of 3


1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on June 21, 2019, I electronically filed the foregoing STIPULATION AND
4    ORDER FOR DISMISSAL WITH PREJUDICE via this Court’s electronic filing system.
5    Parties who are registered with this Court’s electronic filing system will be served
6    electronically. For those parties not registered, service was made by depositing a copy for
7    mailing in the United States Mail, first-class postage prepaid, at Las Vegas, Nevada,
8    addressed to the following:
9          Margaret Rudin, #70503
           Florence McClure Women's Correctional Center
10         4370 Smiley Road
           Las Vegas, NV 89115-1808
11         Plaintiff, Pro Se
12
                                            /s/Barbara Fell
13                                          an employee of the
                                            Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 3 of 3
